Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
                
Claim Rejections - 35 USC § 112(a)-New Matter
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification as originally filed fails to explicitly teach or suggest the two following negative limitations both recited in claim 1.  The first negative limitation in claim 1 is on pge 10, lines 12-13, “the width of the nozzle slot does not decrease over its progression in the direction Y”.  The second negative limitation in claim 1 is on pge 10, lines 15-16, “the depth of the nozzle slot does not increase over its progression in the direction Y”.  Both negative limitations constitute new matter because there is no support in the disclosure.

Claim Rejections - 35 USC § 112(b)

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 17, it is unclear whether the “hot melt adhesive” is a separate material from the flowable substance of claim 1?  If not, it is suggested that the claim be amended to reflect, --wherein the flowable substance is hot melt adhesive and inlet opening, the flow duct, and nozzle slot of the applicator nozzle are configured to deliver the hot melt adhesive through the applicator nozzle--.  The claim is written as a further structural limitation because of the “configured to” language.

Claim Interpretation Under 35 U.S.C. 112(f) Withdrawn
In light of claim amendments filed 11/13/2020, none of the claim limitations of the instant application require interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following obviousness rejections have been maintained and the above new matter limitations have not been given substantial patentable weight.
Claim Rejections - 35 USC § 103
Claims 1-6, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knoefel et al (US 2014/0017038; equivalent of EP2684702) in view of Fujihara et al (US 2007/224360).
Knoefel provides a device for applying flowable substance comprising an applicator nozzle including a slot (3) which faces upward to apply the flowable substance on a book block spine conveyed via conveyor and transport clamps (23), the applicator nozzle has a stationary body with an inlet opening (see Figs. 1, 2A, 2B), flow duct (i.e., at least element 17, see at least Figs. 2A, 2B), with reference to virtual coordinates (direction X, direction Y, direction Z), a width of the nozzle slot which extends in the direction Y is defined in the direction X, and a depth of the nozzle slot which extends in the direction Y is defined in the direction Z (see amended Figs. 2A, 2B of Knoefel below). 

    PNG
    media_image1.png
    527
    782
    media_image1.png
    Greyscale

the nozzle having an adjustable width and adjustable depth wherein the width is set for that of a wide book (see arrow 5/8 in Fig. 2A) and narrow book, (see arrow 5/8 in Fig. 2B), and a depth of the slot extends downwardly wherein the depth is defined in the downward direction wherein when the flowable substance is delivered through the applicator nozzle, the flowable substance 
With regard to claim 2, the device as defined by the combination above would allow for at least one of the flow duct and nozzle slot to dispense an unmodifiable or fixed volume of substance. 
With regard to claim 3, Knoefel would provide for an actuator or valve (15) for interrupting/closing flow of the flowable substance into the flow duct. 
With regard to claim 4, as mentioned above, the provision of a desired cross section of the flow duct over its length to change in the direction of flow to the nozzle slot or outlet of the applicator would merely serve to control flow of substance there through.  The use of uniformity in the dimension (i.e., width) of the slot over its length to provide for repeated outcome of application on a batch of the same book block spines would be readily appreciated as also a change in the width of the nozzle slot over its length from one end to the other in response to a change in dimension of the substrate or book block spine to provide for minimal waste of flowable substance would be within the purview of one skilled in the art.  The device as defined by the combination above would provide for a change in the depth of the nozzle slot over its length to be non-linear. 
With regard to claim 5, this limitation would still encompass a change in the cross-sectional area of the flow duct and as mentioned previously, this would merely serve to control flow of substance there through and would be within the purview of one skilled in the art. 
	With regard to claim 6, suitable shaping of a part of the device as defined by the combination above including that of the flow duct would be within the purview of one skilled in the art.
	With respect to claim 11, the device as defined by the combination above would provide for at least one of the outlet opening, nozzle slot, and the flow duct arranged horizontally or vertically with respect to the upward extent. 
	With respect to claim 12, the device as defined by the combination above would provide for a planar design in the outer region and slide valve has a planar portion.  
	With respect to claim 13, the device as defined by the combination above would provide for the outlet opening capable of being covered by slide valve. 
	With respect to claim 15, Knoefel provides for a conveyor or conveying device for conveying the substrate in the transport direction T [0034] over the nozzle body in the region of the outlet opening, and wherein the conveying device has transport clamps (23). 
	With regard to claims 16 and 17, the device as defined by the combination above would enable use of a suitable adhesive including flowable or hot melt adhesive (see Knoefel, [0003]). 

 	Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knoefel et al (US 2014/0017038; equivalent of EP2684702) in view of Fujihara et al (US 2007/224360) as applied to claim 1 above and further in view of Lubbecke (EP2886200).
	The teachings of Knoefel and Fujihara have been mentioned above and while Fujihara recognizes the nozzle body being in parts with at least machined in manifold (5; see Fig. 2), the device as defined by the combination above does not set forth the flow duct formed between 
	With respect to claim 8, the device as defined by the combination above would provide for at least one of the flow duct and the nozzle slot formed by depressions in a nozzle body part. 
	With regard to claim 9, the device as defined by the combination above would provide for the cross-sectional area of the flow duct or channel to have a semi-circular shape (see Lubbecke Fig. 10 with lower semi-circular shape (see area 24). 
	With respect to claim 10, the device as defined by the combination above would provide for flow duct and the nozzle slot formed in one nozzle body part, and the inlet opening and a feed line to the inlet opening formed in another body part. 
	With respect to claim 14, Knoefel and Fujihara do not detail the book block spine passing through a guide and adjacent parallel prearranged bearing surface.  Lubbecke provides for a guide (22a; see Fig. 1) and adjacent parallel bearing surface (22b) to direct book block spine to line up with the outlet of the applicator nozzle.  In light of the teachings of Lubbecke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicants arguments filed 11/13/2020 have been fully considered but they are not persuasive.
	Applicants contend that all obviousness rejections based on the teachings of Knoefel in view of Fujihara should be withdrawn because Knoefel does not teach a nozzle slot (first chamber) having a width that is constant or increases over the longitudinal extent (direction Y) of the nozzle slot, and further, does not teach a nozzle slot (first chamber) having a depth that is constant or decreases over the longitudinal extent (direction Y) of the nozzle slot. Further still, Knoefel teaches a second chamber (flow duct) that is changeable in volume so that the sum of the volume of the first chamber and the volume of the second chamber remains constant. Conversely, the claimed invention requires the cross-sectional area of the flow duct to decrease in the direction Y over the longitudinal extent of the flow duct - but the volume of the flow duct to remain constant.  Fujihara does not make up for the deficiencies of Knoefel. Thus, all obviousness rejections based on the teachings of Knoefel in view of Fujihara should be withdrawn.
	In response, all arguments are acknowledged.  However, all obviousness rejections based on the teachings of Knoefel in view of Fujihara have been maintained because Applicants do not clearly recite from claim 1 that certain dimension of the nozzle slot is constant (i.e., the first chamber has a width that is constant or the nozzle slot (first chamber) has a depth that is constant). Applicants also do not clearly recite from claim 1 that the cross-sectional area of the flow duct decreases in the direction Y over the longitudinal extent of the flow duct but the volume of the flow duct 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        

le
2/3/2021